EXHIBIT PERFORMANCE AWARD AGREEMENT THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the th day of March, 2010, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of its Affiliates (collectively, the “Company”), and Bruce A. Williamson (“Employee”). A copy of the Dynegy Inc. Long Term Incentive Plan (the “Plan”) is annexed to this Agreement and shall be deemed a part of this Agreement as if fully set forth herein. Unless the context otherwise requires, all terms that are not defined herein but which are defined in the Plan shall have the same meaning given to them in the Plan when used herein. 1.
